Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-87, 91-102 are in the application and are pending. 
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-82, drawn to compounds of formula I
Group II, claim(s) 83-87, 91-102 drawn to methods of treating. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

The chemical compounds of formula I are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  See WO 2005/049593 to Bruncko et al.
During a telephone conversation with Joseph Mallon on July 26th a provisional election was made with traverse to prosecute the invention of  Group I, claims 1-82, compounds of formula I.  Affirmation of this election must be made by applicant in replying to this Office 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
This application is a 371 of PCT/US2019/012695 filed 1/8/2019 and claims priority to  US provisional  62/615,857 filed 1/10/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-82 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009036051 to Qian et al., WO 2018/026646 to Huang et al. and US 2008/0199873 to Anderson et al.

Applicant’s claims are drawn to compounds and compositions of the formula,

    PNG
    media_image1.png
    269
    181
    media_image1.png
    Greyscale
R3 is 
    PNG
    media_image2.png
    67
    276
    media_image2.png
    Greyscale
 R3A is 
    PNG
    media_image3.png
    66
    161
    media_image3.png
    Greyscale
see claim 18., R4 can  be nitro group. 

Scope and Content of Prior Art and the claims MPEP 2141.02 


    PNG
    media_image4.png
    178
    299
    media_image4.png
    Greyscale
 It can be seen that the most of the core is identical. The activity of ABT-199 is also the same , BcL activity.  
WO 2009/036051 to Qian et al  discloses the same core 	
    PNG
    media_image5.png
    124
    188
    media_image5.png
    Greyscale
.

See table A. pages 12 onwards. These compounds are used to treat proliferating disorders and as HDAC. 
They have the same Bcl activity. 
 Applicants R4 can be a NO2 group. 


    PNG
    media_image6.png
    178
    332
    media_image6.png
    Greyscale
R4 is also the same SO2CF3.
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 

WO   2009/036051 to Qian et al discloses a generic formula V and VI on page 10.
WO 2008/0199873 to Anderson teaches compounds of the same core.
Applicant’s compounds are very similar to WO ‘051 and WO’646 to Huang ABT199, which has the same R3 group.  The activity is the same. WO’051 discloses several compounds and they are very similar and similar compounds are expected to have similar properties. The compounds of ‘051 discloses several compounds with a variable terminal groups. There is preponderance of evidence that modifying the terminal groups keeps the properties the same. The prior art includes prodrugs also and therefore one of skill in the art would motivated to make additional compounds. Applicants have not shown any unexpected results. In the absence of such showing the claims are obvious. 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-82 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-97 of copending Application No. 16/957,865  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same scope of compounds 
    PNG
    media_image7.png
    286
    242
    media_image7.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-82 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94, 95  of US 16/957,862, U.S. Patent No. not yet known in view of WO 2018/026646 to Huang et al.but allowed. Although the claims at issue are not identical, they are not patentably distinct from each other because the species  have the same R4, but the R3 is 
    PNG
    media_image5.png
    124
    188
    media_image5.png
    Greyscale
.

See table A. pages 12 onwards. These compounds are used to treat proliferating disorders . Since WO ‘051 discloses compounds wherein the R3 is a H, one of skill in the art would be motivated to make compounds with a H at R3 position and have a reasonable expectation of success that their compounds will have the same activity. 

Conclusion
Claims 1-82 are rejected. 
Claims 83-87, 91-102 are withdrawn.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



July 27, 2021